Case 19-02033-VFP   Doc 45-3 Filed 05/29/20 Entered 05/29/20 17:04:19   Desc
                           Exhibit C Page 1 of 4
Case 19-02033-VFP   Doc 45-3 Filed 05/29/20 Entered 05/29/20 17:04:19   Desc
                           Exhibit C Page 2 of 4
Case 19-02033-VFP   Doc 45-3 Filed 05/29/20 Entered 05/29/20 17:04:19   Desc
                           Exhibit C Page 3 of 4
Case 19-02033-VFP   Doc 45-3 Filed 05/29/20 Entered 05/29/20 17:04:19   Desc
                           Exhibit C Page 4 of 4
